Cobb, P. J.
1. Evidence which establishes that one is an habitual loafer and loiterer both morning and evening “in the tenderloin district” of a city, who is able to work and has no property, no reasonably continuous employment, and no regular income, is sufficient to support a conviction for the offense of vagrancy under the provisions of the Penal Code, § 453, par. 3. Carter v. State, 126 Ga. 570.
2. While there were serious conflicts in the evidence on pome of the material points involved in the ease, there was ample evidence to authorize the verdict; and the discretion of the judge in overruling the motion for new trial will not be interfered with.

Judgment affirmed.


All the Justices concur.